Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 26, 35, 36, 37, 39-41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22, 35, 36, and 39, there are recitations directed towards including a Markush grouping of elements, however the Markush grouping recites the open ended transitional phrase “comprising”. Please refer to MPEP 2111.03, Section II. regarding the requirement to use the closed group transitional phrase “consisting of”, as well as MPEP 2173.05(h), Section I. Claim 37 is rejected due to dependency from rejected claim 36. 
Regarding claim 22, the limitation “wherein said supporting-body reinforcement is arranged next to at least one of the group comprising a top side and an underside of the supporting body” renders the scope of the claims indefinite. In claim 21, the supporting body is narrowed to include/comprise “at least one supporting-body reinforcement”. However, in claim 22, the supporting-body reinforcement is narrowed to be ‘arranged next to’ one of the sides of the supporting body, i.e. arranged next to a surface of itself. Examiner recommends amending the claim 21 limitation to instead narrow the roughing grinding tool to further comprise at least one supporting-body reinforcement, or alternatively, amending claim 22 to reflect Applicant’s intent. 
Regarding claim 23, the recitation of ‘the abrasive region’ does not have antecedent basis. 
	Regarding claim 26, the limitation “wherein the supporting body has an offset” renders the scope of the claim indefinite because it is not clear what is being structurally imparted. It is not clear what ‘an offset’ is.   
	Regarding claim 36, the recitation of “the backing textile” does not have antecedent basis.  
Regarding claim 39, the recitation of “the abrasive circle reinforcement” does not have antecedent basis. 
	Regarding claim 40, the recitation of ‘in each case’ renders the scope of the claims indefinite because it is not clear what is being structurally imparted by this language. Claim 41 is rejected due to dependency from claim 40. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-31, 33-36, and 38-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn (US 20110065369).
Regarding claim 19, Henn discloses a roughing grinding tool having
a supporting body (9, 10; see Figure 3),
at least one abrasive circle (disc 1 comprising part discs 8), and
a through-opening (3) for fastening a tool drive (see [0014]), 
wherein the supporting body comprises an abrasive grain for roughing grinding (wherein [0015] discloses that reinforcements 9, 10 are impregnated with the binding agent of the grinding grain, and the discs are hardened, i.e. the reinforcements and discs are engrained).
Regarding claim 20, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body forms an abrasive region that comprises the abrasive grain bonded by means of a bonding agent (wherein the reinforcements 9, 10 consist of a woven fabric impregnated with binding agent of the grinding grain 11, generally a glass fabric; see [0016]).
Regarding claim 21, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body comprises at least one supporting-body reinforcement (wherein each disc  8 has the reinforcements 9, 10).
Regarding claim 22, Henn discloses the claimed invention as applied above, and further discloses wherein said supporting-body reinforcement is arranged next to at least one of the group comprising a top side and an underside of the supporting body (each disk 8 has reinforcement 9 and 10; when pressed together, the reinforcements 9, 10 of each disk 8 are located next to the adjacent disk’s reinforcements).
Regarding claim 23, Henn discloses the claimed invention as applied above, and further discloses wherein at least one supporting-body reinforcement (9, 10) is embedded in the abrasive region (see [0015-0016]).
Regarding claim 24, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body has a supporting-body outside diameter DT and the at least one abrasive circle has an abrasive circle outside diameter DS, wherein: 0.1·D S ≤D T≤1.2·D S (wherein the diameter of reinforcements 9, 10 are equal to the diameter of the disc 8; see Figure 4).
Regarding claim 25, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body is formed in a disk-shaped manner (see Figure 4 as well as [0015] regarding how the reinforcements are created).
Regarding claim 26, Henn discloses the claimed invention as applied above, and further discloses wherein the supporting body has an offset (please refer to the 112b rejection; wherein the region 12 is offset from and not covered by reinforcements 9, 10).
Regarding claim 27, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle (8) is arranged between a first supporting body (9) and a second supporting body (10; see Figure 4).
Regarding claim 28, Henn discloses the claimed invention as applied above, and further discloses wherein, for a number N of the at least one abrasive circle: 1≤N≤9 (see [0015] disclosing two to ten discs 8).
Regarding claim 29, Henn discloses the claimed invention as applied above, and further discloses wherein a plurality of abrasive circles are arranged one on top of another (see Figures 2 and 3 regarding discs 8), wherein a first abrasive circle is fastened to the supporting body and each further abrasive circle is fastened to an underlying abrasive circle (wherein there are between two and ten discs 8, whereby the abrasive discs are fastened to one another, and wherein the reinforcements 9, 10 are bound with a binding agent on the discs 8; see [0015]).
Regarding claim 30, Henn discloses the claimed invention as applied above, and further discloses wherein a first abrasive circle is fastened to the supporting body and a second abrasive circle is fastened to the first abrasive circle (Please refer to Figures 2 and 3 regarding the discs 8 and reinforcements 9, 10).
Regarding claim 31, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle forms a joining region (12) and a working region surrounding the joining region (wherein the discs 8 are connected to one another in the region of the layer 12, and are not connected to one another outside the layer 12, but are located closely together, see [0016]), and the at least one abrasive circle is fastened in the joining region and is unfastened in the working region (wherein the region in which the adjacent part discs are not connected to one another forms the working region 13 of the disc; see [0016]).
Regarding claim 33, Henn discloses the claimed invention as applied above, and further discloses wherein an abrasive circle reinforcement (reinforcements 9, 10; see Figure 4) is fastened to at least part of the surface of the at least one abrasive circle (see disc 8; see also [0015-0016]).
Regarding claim 34, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle comprises a backing layer with abrasive grain arranged thereon (wherein there are two reinforcements 9 and 10, one which may be a support body and one which may be a backing layer; see [0015] regarding the abrasive grain).
Regarding claim 35, Henn discloses the claimed invention as applied above, and further discloses wherein the backing layer is configured as at least one of the group comprising paper, vulcanized fiber, nonwoven and backing textile (please refer to [0015] disclosing a glass fabric, i.e. a backing textile).
Regarding claim 36, Henn discloses the claimed invention as applied above, and further discloses wherein the backing textile comprises at least one of the group comprising polyester fibers, cotton fibers and glass fibers (wherein [0015] discloses glass fabric).
Regarding claim 38, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle is stiffened with a filling resin (wherein [0015] discloses phenolic resin; see also claim 1).
Regarding claim 39, Henn discloses the claimed invention as applied above, and further discloses wherein at least one of the group comprising the at least one supporting-body reinforcement and the abrasive circle reinforcement comprises at least one of the group comprising glass fibers and jute fibers (wherein reinforcements 9, 10 consist of a woven fabric impregnated with the binding agent of the grinding grain, a glass fabric; see [0015]).
Regarding claim 40, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive circle forms in each case at least one abrasive layer (see Figures 2 and 3 regarding discs 8 in layers; see also [0015]-0016]).
Regarding claim 41, Henn discloses the claimed invention as applied above, and further discloses wherein the at least one abrasive layer is arranged on at least one of the group comprising a top side and an underside of the at least one abrasive circle (wherein there are provided between two and ten discs 8 of the grinding disc 1; please are refer to [0016-0017] and Figures 3 and 5 regarding the layers and arrangement).
Claim Rejections - 35 USC § 103
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn (US 20110065369) in view of Zhang (US 8956203).
Regarding claim 32, Henn discloses the claimed invention as applied above. However, Henn does not explicitly teach wherein the at least one abrasive circle has an oriented abrasive grain.
	However, from the same or similar field of endeavor, Zhang teaches wherein the at least one abrasive circle has an oriented abrasive grain (Col. 6, lines 33-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into . 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn (US 20110065369) in view of Eisenblaetter (US 20130025429). 
Regarding claim 37, Henn discloses the claimed invention as applied above. However, Henn does not explicitly teach wherein the backing textile is a polyester/cotton blend.
	However, from the same or similar field of endeavor, Eisenblaetter (US 20130025429) teaches wherein the backing textile is a polyester/cotton blend (see [0024], [0045]; wherein the support of the disc can consist of a cotton/polyester mix fabric).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the material teachings of Eisenblaetter into the invention of Henn. One would be motivated to do so in order to provide sufficient stability and support using an alternative material; see [0024] of Eisenblaetter. This modification would be recognized as using a known structure, i.e. a material, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hurst (US 3121981), see Figure 5.
Schuster (US 10500698), see Abstract.
Goers (US 10259102), see Figure 5A.
Padberg (US 5092082), see Abstract, 
McClure (US 3716950), please see Figure 4. 
Kaerleia (US 3597884), see Figure 3. 
GENAU (EP 1543923A1), see Figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723